DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it has more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recites the limitation "the labelled data comprising trigger objects " in lines 2-3, and line 5-6 respectively.  However, “trigger object” is a “a newly received invoice" or "a newly received image", etc., according to specification ([0026]). If “the labelled data” refers to labelled historical data, then it is impossible to include “trigger objects”. There is insufficient antecedent basis for this limitation in the claim. For examination purpose, examiner has interpreted either "the labelled data comprising trigger objectsto be both the labelled historical data and trigger objects or “trigger objects” to be “a record of trigger events”. 
Claims 2-7 and 16-21 are also rejected under 35 U.S.C. 112(b) as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-12 re rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tater et al (ICSOC 2018, LNCS 11236, pp. 165–180, 2018).
-Regarding claim 8, Tater discloses a method for predicting processing times of a pipeline, the method comprising (Abstract; Figs. 1-3; Tables 1-8; 
    PNG
    media_image1.png
    324
    769
    media_image1.png
    Greyscale
): receiving a trigger object initiating a pipeline (Fig.1, Invoice Data; Page 168, section 3.1, 1st paragraph; Page 174, section 4.3, 1st paragraph, “make predictions … once when the invoice is raised …”; Table 5); initiating a machine learning (ML) system using an ML model associating features of the trigger with one or more processing times at one or more stages of the pipeline (Fig.1; section 3.1, 1st paragraph; Page 166, 2nd paragraph; Page 167, 2nd paragraph; Page 172, section, Intra-case Invoices); extracting features of the trigger object (Fig. 1, Feature Extraction; Table 2); and inferring one or more processing times at one or more stages of the pipeline by processing the features using the ML system (FIG. 1; Tables 2, 5; Page 167, 2nd paragraph).
-Regarding claim 9, Tater further discloses wherein: the ML system is an ensemble ML system comprising a plurality of ML subsystems; the ML model comprises a plurality of partial ML models; and initiating the ML system comprises initiating each ML subsystem using a respective partial ML model (Fig. 1; Table 3; Page 173, section 3.3).
-Regarding claim 10, Tater further wherein the ensemble ML system is selected from a group consisting of: a random forest system, an AdaBoost system, a gradient boosting system, and an extra-tree system (Tater: Table 3).
	-Regarding claim 11, Tater further discloses comprising: generating one or more derived features from one or more extracted features (Fig. 1, Feature Extraction, Extended Feature Set; Page 170, section 3.2; Table 2); or encoding a categorical feature into a corresponding numerical feature (Page 175, 1st paragraph).
	-Regarding claim 12, Tater further discloses wherein: the pipeline is an invoice-processing pipeline; the trigger object is an invoice; and one or more the processing times include one or more of: (i) invoice receiving time, (ii) invoice assignment time, (iii) invoice processing time, (iv) invoice approval time, and (v) payment time (FIG. 1; Page 176, 1st paragraph; Tables 5, 2; Page 168, 2nd paragraph; Page 168, section 3, 1st paragraph; Page 173, section 4, 1st paragraph).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tater et al (ICSOC 2018, LNCS 11236, pp. 165–180, 2018) in view of  Dirac et al (U.S PG-PUB NO. 20150379425 A1).
-Regarding claim 1, Tater discloses a method for training a machine learning (ML) system, the method comprising (Abstract; Figs. 1-3; Tables 1-8; Page 174, section 4.2): receiving labelled historical data pertaining to a pipeline (Fig.1, Invoice Data, Processing Logs; Data Preprocessing; Abstract: “invoices which go through several processing steps before they are paid … supervised classification task”; Page 169, 2nd paragraph, Labels … “Paid Late”), the labelled data comprising trigger objects initiating the pipeline and one or more processing times corresponding to one or more stages of the pipeline (Fig.1, Invoice Data, Processing Logs; Page 168, section 3.1, 1st paragraph); identifying one or more features associated with the trigger objects (Fig. 1, Feature Extraction); formatting the labelled data (Page 167, 2nd paragraph, “has historical (temporal) information as numerical features”; Page 172, last paragraph; Page 175, 1st paragraph, section 5, 1st paragraph; Table 2); using a pseudorandom generator, randomly splitting the formatted labelled data into a full training dataset and a testing dataset (Page 174, section 4.2, 1st paragraph, Table 4); distributing the full training dataset into a plurality of partial datasets; in an ensemble ML system, training each of a plurality of ML subsystems using a respective partial dataset (Page 173, section 3.3, 1st paragraph, 
    PNG
    media_image2.png
    661
    927
    media_image2.png
    Greyscale
Because Random Forest classifier and BBDT (Balanced Bagging Decision Trees) classifier are used (FIG. 1, Classifiers Trained; Page 175, 1st paragraph ), a person skilled in the art would understand to distribute a full training dataset into a plurality of partial datasets and train each of a plurality of ML subsystems in an ensemble ML system using a respective partial dataset (see reference “Bootstrap aggregating – Wikipedia”)), to provide a respective individual inference model predicting respective one or more processing times at one or more stages of the pipeline in terms of at least one feature (FIG. 1; Tables 2, 5); and deriving and storing an ML model by aggregating the individual inference models (FIG. 1, Ensemble; Page 173, section 3.3, 1st paragraph, 
    PNG
    media_image3.png
    451
    879
    media_image3.png
    Greyscale
; Page 179, 3rd paragraph, Implementation).
Tater is silent to teach using a pseudorandom generator, randomly splitting the formatted labelled data into a full training dataset and a testing dataset. However, a person skilled in the art would understand that this is a known method to create training dataset and test dataset for machine learning model.
In the same field of endeavor, Dirac teaches using a pseudorandom generator, randomly splitting the formatted labelled data into a full training dataset and a testing dataset (Dirac: [0147]-[0148]; FIGS 28-29; 
    PNG
    media_image4.png
    527
    614
    media_image4.png
    Greyscale
).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Tater with the teaching of Dirac by using a pseudorandom generator, randomly splitting the formatted labelled data into a full training dataset and a testing dataset in order to effectively train models and improve performance of machine learning models.
-Regarding claim 2, the combination further discloses wherein identifying the one or more features comprises identifying at least one direct feature (Tater: Table 2, invoice specific) and at least one derived feature (Tater: Table 2, History dependent, Process oriented, Urgent invoices, Homogeneous invoices).
-Regarding claim 3, the combination further discloses wherein formatting the labelled data comprises one or more of: excluding null or incomplete records from the labelled data; excluding one or more outliers from the labelled data; or encoding a categorical feature into a corresponding numerical feature (Tater: Page 170, 2nd paragraph, 
    PNG
    media_image5.png
    295
    831
    media_image5.png
    Greyscale
).
-Regarding claim 4, the combination further discloses wherein the ensemble ML system is selected from a group consisting of: a random forest system, an AdaBoost system, a gradient boosting system, and an extra-tree system (Tater: Table 3).
-Regarding claim 5, the combination further discloses computing for each of the plurality of ML subsystems an error rate using the testing set, wherein the error rate adjusts the training of the respective subsystems (Tater: Page 174, section 4.1; Table 7; Page 167, 1st – 2nd paragraphs ).
-Regarding claim 6, the combination further discloses receiving labelled data from inferencing phase (Tater: FIG. 1); updating the historical labelled data by including therein the labelled inference data; and repeating the formatting, randomly splitting, distributing, training, and deriving and storing steps using the updated historical labelled data (Tater: Page 175, section 5; Table 5; Page 167, 2nd – 4th paragraphs; Page 179, 3rd paragraph, Implementation).
-Regarding claim 7, the combination further discloses wherein: the pipeline is an invoice-processing pipeline; and the trigger objects are invoices (Tater: Abstract; FIG. 1).
Claim(s) 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tater et al (ICSOC 2018, LNCS 11236, pp. 165–180, 2018) in view of  Dirac et al (U.S PG-PUB NO. 20150379425 A1), and further in view of Deshmukh et al (U.S PG-PUB NO. 20200234349 A1).
-Regarding claim 15, Tater discloses a machine learning (ML) training system (Abstract; Figs. 1-3; Tables 1-8; Page 174, section 4.2) to: receive labelled historical data pertaining to a pipeline (Fig.1, Invoice Data, Processing Logs; Data Preprocessing; Abstract: “invoices which go through several processing steps before they are paid … supervised classification task”; Page 169, 2nd paragraph, Labels … “Paid Late”), the labelled data comprising trigger objects initiating the pipeline and one or more processing times corresponding to one or more stages of the pipeline (Fig.1, Invoice Data, Processing Logs; Page 168, section 3.1, 1st paragraph); identify one or more features associated with the trigger objects (Fig. 1, Feature Extraction); format the labelled data (Page 167, 2nd paragraph, “has historical (temporal) information as numerical features”; Page 172, last paragraph; Page 175, 1st paragraph, section 5, 1st paragraph; Table 2); randomly split, using a pseudorandom generator, the formatted labelled data into a full training dataset and a testing dataset (Page 174, section 4.2, 1st paragraph, Table 4); distribute the full training dataset into a plurality of partial datasets; in an ensemble ML system, training each of a plurality of ML subsystems using a respective partial dataset (Page 173, section 3.3, 1st paragraph, 
    PNG
    media_image2.png
    661
    927
    media_image2.png
    Greyscale
Because Random Forest classifier and BBDT (Balanced Bagging Decision Trees) classifier are used (FIG. 1, Classifiers Trained; Page 175, 1st paragraph ), a person skilled in the art would understand to distribute a full training dataset into a plurality of partial datasets and train each of a plurality of ML subsystems in an ensemble ML system using a respective partial dataset (see reference “Bootstrap aggregating – Wikipedia”)), to provide a respective individual inference model predicting respective one or more processing times at one or more stages of the pipeline in terms of at least one feature (FIG. 1; Tables 2, 5); and derive and store an ML model by aggregating the individual inference models (FIG. 1, Ensemble; Page 173, section 3.3, 1st paragraph, 
    PNG
    media_image3.png
    451
    879
    media_image3.png
    Greyscale
; Page 179, 3rd paragraph, Implementation).
Tater is silent to teach using a pseudorandom generator, randomly splitting the formatted labelled data into a full training dataset and a testing dataset. However, a person skilled in the art would understand that this is a known method to create training dataset and test dataset for machine learning model.
In the same field of endeavor, Dirac teaches using a pseudorandom generator, randomly splitting the formatted labelled data into a full training dataset and a testing dataset (Dirac: [0147]-[0148]; FIGS 28-29; 
    PNG
    media_image4.png
    527
    614
    media_image4.png
    Greyscale
).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Tater with the teaching of Dirac by using a pseudorandom generator, randomly splitting the formatted labelled data into a full training dataset and a testing dataset in order to effectively train models and improve performance of machine learning models.
Tater in view Dirac is silent to teach processor and memory associated with the system.
However, Deshmukh is an analogous art pertinent to the problem to be solved in this application and further discloses a training system comprising (Deshmukh: Abstract; FIGS. 1-10) a processor (Deshmukh: FIG. 10, processor 1004); and a memory (Deshmukh: FIG. 10, memory 1006) in communication with the processor (Deshmukh: FIG. 10) and comprising instructions which, when executed by the processor, program the processor to (Deshmukh :[0172]): receive labelled historical data pertaining to a pipeline (Deshmukh: FIGS. 1-3).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Tater in view Dirac with the teaching of Deshmukh by using similar system structure in order to implement a feasible machine learning system for predicting processing times of a pipeline.
-Regarding claim 16, the modification further discloses wherein to identify the one or more features, and to identify at least one direct feature (Tater: Table 2, invoice specific) and at least one derived feature (Tater: Table 2, History dependent, Process oriented, Urgent invoices, Homogeneous invoices).
-Regarding claim 17, the modification further discloses wherein to format the labelled data, exclude null or incomplete records from the labelled data,  exclude one or more outliers from the labelled data; or encode a categorical feature into a corresponding numerical feature (Tater: Page 170, 2nd paragraph, 
    PNG
    media_image5.png
    295
    831
    media_image5.png
    Greyscale
).
-Regarding claim 18, the modification further discloses wherein the ensemble ML system is selected from a group consisting of: a random forest system, an AdaBoost system, a gradient boosting system, and an extra-tree system (Tater: Table 3).
-Regarding claim 19, the modification further discloses to compute for each of the plurality of ML subsystems an error rate using the testing set, wherein the error rate adjusts the training of the respective subsystems (Tater: Page 174, section 4.1; Table 7; Page 167, 1st – 2nd paragraphs ).
-Regarding claim 20, the modification further discloses to receive labelled data from inferencing phase (Tater: FIG. 1); update the historical labelled data by including therein the labelled inference data; and repeat the formatting, randomly splitting, distributing, training, and derive and store steps using the updated historical labelled data (Tater: Page 175, section 5; Table 5; Page 167, 2nd – 4th paragraphs; Page 179, 3rd paragraph, Implementation).
-Regarding claim 21, the modification further discloses wherein: the pipeline is an invoice-processing pipeline; and the trigger objects are invoices (Tater: Abstract; FIG. 1).
Claim(s) 13-14 and 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Tater et al (ICSOC 2018, LNCS 11236, pp. 165–180, 2018) in view of Deshmukh et al (U.S PG-PUB NO. 20200234349 A1).
-Regarding claim 13, Tater discloses identifying a category and importance of the invoice and a predicted payment delay computed using the one or more processing times (Page 175, section 5, 1si paragraph – Page 176, 1st paragraph; Tables 2, 8; Page 174, section 4.3; Table 5).
Tater is silent to teach displaying a predicted payment delay.
In the same field of endeavor, Deshmukh teaches displaying a predicted payment delay computed using the one or more processing times (Deshmukh: FIGS. 1, 6-8, 10).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Tater with the teaching of Deshmukh by using similar system structure in order to implement a feasible machine learning system for predicting processing times of a pipeline.
-Regarding claim 14, Tater discloses designating an inferred outcome as positive if a predicted payment delay computed using the one or more processing times is approximately equal to an actual payment delay, and otherwise, designating the inferred outcome as negative (Tater: Page 174, section 4.1, “precision-recall”; Tables 4-5). 
Tater is silent to teach determining that a count or a percentage of positive outcomes is less than a specified threshold; and initiating re-training of the ML system.
In the same field of endeavor, Deshmukh teaches determining that a count or a percentage of positive outcomes is less than a specified threshold; and initiating re-training of the ML system (Deshmukh: [0132]; [0137]; FIGS. 3, 5).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Tater with the teaching of Deshmukh by using similar system structure in order to implement a feasible machine learning system for predicting processing times of a pipeline.
-Regarding claim 22, Tater discloses a machine learning (ML) system (Abstract; Figs. 1-3; Tables 1-8; 
    PNG
    media_image1.png
    324
    769
    media_image1.png
    Greyscale
) to: receive trigger object initiating a pipeline (Fig.1, Invoice Data; Page 168, section 3.1, 1st paragraph; Page 174, section 4.3, 1st paragraph, “make predictions … once when the invoice is raised …”; Table 5); initiate a machine learning (ML) system using an ML model associating features of the trigger with one or more processing times at one or more stages of the pipeline (Fig.1; section 3.1, 1st paragraph; Page 166, 2nd paragraph; Page 167, 2nd paragraph; Page 172, section, Intra-case Invoices); extract features of the trigger object (Fig. 1, Feature Extraction; Table 2); and infer one or more processing times at one or more stages of the pipeline by processing the features using the ML system (FIG. 1; Tables 2, 5; Page 167, 2nd paragraph).
Tater is silent to teach processor and memory associated with the system.
In the same field of endeavor, Deshmukh teaches a training system comprising (Deshmukh: Abstract; FIGS. 1-10) a processor (Deshmukh: FIG. 10, processor 1004); and a memory (Deshmukh: FIG. 10, memory 1006) in communication with the processor (Deshmukh: FIG. 10) and comprising instructions which, when executed by the processor, program the processor to (Deshmukh :[0172]): receive labelled historical data pertaining to a pipeline (Deshmukh: FIGS. 1-3).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Tater with the teaching of Deshmukh by using similar system structure in order to implement a feasible machine learning system for predicting processing times of a pipeline.
-Regarding claim 23, the combination further discloses wherein: the ML system is an ensemble ML system comprising a plurality of ML subsystems; the ML model comprises a plurality of partial ML models; and initiating the ML system comprises initiating each ML subsystem using a respective partial ML model (Tater: Fig. 1; Table 3; Page 173, section 3.3).
-Regarding claim 24, the combination further discloses Tater further wherein the ensemble ML system is selected from a group consisting of: a random forest system, an AdaBoost system, a gradient boosting system, and an extra-tree system (Tater: Table 3).
	-Regarding claim 25, Tater further discloses comprising: generating one or more derived features from one or more extracted features (Tater: Fig. 1, Feature Extraction, Extended Feature Set; Page 170, section 3.2; Table 2); or encoding a categorical feature into a corresponding numerical feature (Tater: Page 175, 1st paragraph).
	-Regarding claim 26, the combination further discloses wherein: the pipeline is an invoice-processing pipeline; the trigger object is an invoice; and one or more the processing times include one or more of: (i) invoice receiving time, (ii) invoice assignment time, (iii) invoice processing time, (iv) invoice approval time, and (v) payment time (Tater: FIG. 1; Page 176, 1st paragraph; Tables 5, 2; Page 168, 2nd paragraph; Page 168, section 3, 1st paragraph; Page 173, section 4, 1st paragraph).
-Regarding claim 27, Tater discloses identifying a category and importance of the invoice and a predicted payment delay computed using the one or more processing times (Page 175, section 5, 1si paragraph – Page 176, 1st paragraph; Tables 2, 8; Page 174, section 4.3; Table 5).
Tater is silent to teach displaying a predicted payment delay.
In the same field of endeavor, Deshmukh teaches displaying a predicted payment delay computed using the one or more processing times (Deshmukh: FIGS. 1, 6-8, 10).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Tater with the teaching of Deshmukh by using similar system structure in order to implement a feasible machine learning system for predicting processing times of a pipeline.
-Regarding claim 28, Tater discloses designating an inferred outcome as positive if a predicted payment delay computed using the one or more processing times is approximately equal to an actual payment delay, and otherwise, designating the inferred outcome as negative (Tater: Page 174, section 4.1, “precision-recall”; Tables 4-5). 
Tater is silent to teach determining that a count or a percentage of positive outcomes is less than a specified threshold; and initiating re-training of the ML system.
In the same field of endeavor, Deshmukh teaches determining that a count or a percentage of positive outcomes is less than a specified threshold; and initiating re-training of the ML system (Deshmukh: [0132]; [0137]; FIGS. 3, 5).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Tater with the teaching of Deshmukh by using similar system structure in order to implement a feasible machine learning system for predicting processing times of a pipeline.
-Regarding claim 29, Tater discloses at least a part of the ML system (Tater: Fig. 1; Table 3; Page 173, section 3.3).
Tater is silent to teach processor and memory associated with the system.
In the same field of endeavor, Deshmukh teaches a training system comprising (Deshmukh: Abstract; FIGS. 1-10) a processor (Deshmukh: FIG. 10, processor 1004); and a memory (Deshmukh: FIG. 10, memory 1006) in communication with the processor (Deshmukh: FIG. 10) and comprising instructions which, when executed by the processor, program the processor to (Deshmukh :[0172]): receive labelled historical data pertaining to a pipeline (Deshmukh: FIGS. 1-3).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Tater with the teaching of Deshmukh by using similar system structure in order to implement a feasible machine learning system for predicting processing times of a pipeline.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                             /NANCY BITAR/Primary Examiner, Art Unit 2664